DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4, 6-13, and 15-20 are allowed and now renumbered as 1-18.

The closest prior art, Datla, teaches a knowledge graph-based clinical diagnosis system (Abstract).
The system processes the natural language input from the clinician and processes it with a natural language processing engine to extract the keywords related to symptoms, such as signs, lab results, procedures and demographic information. The symptoms are then processed over multiple cycles across the medical knowledge graph to generate a connected digraph that represents the connected symptoms [0006].

According to an embodiment, the knowledge graph 310 is a tree-like structure with a plurality of nodes connected by one or more edges. Each root node of the graph is a symptom, and the remaining nodes are conditions, diagnoses, tests, procedures, medications, or other clinical concepts. An edge is a relationship between two nodes. For example, a symptom of a fever will be connected by edges to hundreds of other nodes, as a fever is a symptom of many patient scenarios [0031].



According to an embodiment, the system retrieves a ranked list of the top 1000 biomedical articles that can answer generic clinical questions related to three categories: diagnosis, test, and treatment [0033].

The following is an examiner's statement of reasons for allowance: 
Prior art of record fails to teach a combination of elements including receiving input data including a plurality of reports, at least two of the reports comprising plots; receiving a semantic model giving relationships between terms and phrases describing the reports; extracting a plurality of variables from the plots; building a knowledge graph from the input, wherein each node of the knowledge graph is associated with an individual one of the plots and its respective variables of the plurality of variables, and an edge is added between two of the nodes sharing at least one of the variables in common; wherein the edge weights are calculated according to a number of the variables in common, and at least one of the edge weights is strengthen based on a number of semantically related ones of the variables in common, which are determined 

Prior art of record fails to teach a combination of elements including receiving input data including a plurality of reports comprising a plurality of plots of data; extracting a plurality of variables from the plots; building a knowledge graph from the input, wherein each node of the knowledge graph is associated with an individual one of the plots and an edge is added between two of the nodes sharing at least one of the variables in common; organizing the nodes of the knowledge graph for navigation; tracking a sequence of previously reviewed reports of the plurality of reports; identifying top-k nodes from the nodes of the knowledge graph, wherein the top-k nodes correspond to reports of the plurality of reports that have not been reviewed and that are determined to have respective affinity scores closest to one of a last report to be reviewed according to the tracking and a sequence of reports previously reviewed according to the tracking; and ranking the top-k nodes, wherein the reports corresponding to the top-k nodes are displayed in a user interface in a ranked order as recited in independent claim 19.

These features, together with the other limitations of the independent claims are novel and non-obvious over the prior art of record.  The dependent claims being definite, enabled by the specification, and further limiting to the independent claim, are also allowable.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish K. Thomas can be reached on : 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LESLIE WONG/Primary Examiner, Art Unit 2164